                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN

RIGOBERTO RUIZ,

        Plaintiff,
                                                                Case No. 21CV387
v.

CONAGRA FOODS PACKAGED FOODS, LLC

        Defendant.


                                 AMENDED COMPLAINT


                                FIRST CAUSE OF ACTION
                                   WRONGFUL DEATH

        COMES NOW, Plaintiff Rigoberto Ruiz, by his attorneys, Douglas J. Phebus and

Victor M. Arellano of Arellano & Phebus, S.C, and complains of the defendant pursuant to

the Wisconsin Wrongful Death Act, and avers:

     1. Plaintiff Rigoberto Ruiz is an adult resident of Rock County Wisconsin who resides at

        1506 Copeland Avenue, Beloit, WI 53511.

     2. Rigoberto Ruiz was married to Martha Amador De Ruiz until her death on May 5,

        2020 as a result of Covid-19.

     3. Defendant Conagra Foods Packaged Foods, LLC is a Nebraska Corporation

        licensed to do business in Wisconsin.

     4. Defendant owns and operates a food packaging plant in Darien, Wisconsin.

     5. Rigoberto Ruiz was employed at the Defendant’s plant in Darien, Wisconsin when

        the Covid-19 virus began infecting Americans in 2020. He was continuously

        employed at the Darien plant from June 1995 until his Covid-19 diagnosis on April




           Case 2:21-cv-00387-SCD Filed 04/21/21 Page 1 of 5 Document 8
   22, 2020.

6. Defendant failed to exercise ordinary care in its Darien facility which resulted in over

   100 of its workers at the plant testing positive in April 2020.

7. Defendant temporarily close its Darien plant on April 19, 2020. Plaintiff Rigoberto

   Ruiz was infected in the April outbreak at the Darien plant. Rigoberto Ruiz tested

   positive for Covid-19 on April 22, 2020. The acts complained of herein all occurred

   prior to Rigoberto Ruiz’s diagnosis on April 22, 2020.

8. Conagra Foods Packaged Foods, LLC was aware that one of its employees had

   tested positive at the Darien plant at least as early as April 13, 2020. It was aware

   that many of its employees were exhibiting Covid-19 symptoms prior to April 13,

   2020.

9. In April 2020, Conagra Foods Packaged Foods, LLC. requested that employees

   who were exhibiting Covid-19 symptoms continue to work on the line in the Darien

   plant for profit-based productivity reasons. This course of conduct was negligent

   towards the health and safety of its workers and their families.

10. Many of the workers in the Darien plant in April of 2020 are workers who live in

   housing provided by Conagra Foods Packaged Foods, LLC. During the month of

   April 2020 those workers were housed in conditions where their beds were within six

   feet of each other, and the housing facilities did not provide sufficient space to allow

   for the workers to properly socially distance. These workers were exposed to these

   unsafe conditions and then allowed to come into the plant and expose co-workers to

   the dangers created by those unsafe conditions. This course of conduct by Conagra

   Foods Packaged Foods, LLC. was negligent in that ignored both the Wisconsin

                                          2


      Case 2:21-cv-00387-SCD Filed 04/21/21 Page 2 of 5 Document 8
   Governor’s emergency orders as well as generally accepted safe practices at that

   time. This course of conduct was negligent towards the health and safety of its

   workers and their families.

11. In April 2020 Defendant Conagra Foods Packaged Foods, LLC failed to:

   A.      Establish a contact tracing system;

   B.      Train its workers regarding Covid-19 safety;

   C.      Properly distance its employees within the plant to minimize risk;

   D.      Require and enforce the proper wearing of masks within the plant.

   All of these failures were negligent as to its workers’ and their families.

12. As a result of the many acts of negligence identified in paragraphs 9-11 above, an

   outbreak occurred at the Darien plant which caused Rigoberto Ruiz to be infected

   with Covid-19. As Defendant is an employer it is subject to the Wisconsin Safe

   Place Act, Wisconsin Statutes §101.11 pursuant to which it has a duty to make the

   premises as safe as the nature of its business would reasonably permit.

13. Rigoberto Ruiz then brought the Covid-19 virus home from the Conagra plant and

   infected his wife Martha Amador De Ruiz. Pursuant to Wisconsin law Rigoberto Ruiz

   alleges that the preponderance of the possibilities establish both his own and his

   wife’s causal link between his employment and their Covid-19 diagnosis.

14. Martha Amador De Ruiz suffered greatly from the Covid-19 virus until it ultimately

   caused her death on May 5, 2020. As Defendant violated both its common law

   duties and its duty under the Safe Place Act, Plaintiff brings this case under both

   common law negligence claims and Wisconsin Safe Place Act claims.



                                          3


        Case 2:21-cv-00387-SCD Filed 04/21/21 Page 3 of 5 Document 8
      WHEREFORE, Plaintiff demands judgment against Defendant as follows:

    A. For fair and reasonable compensation for wrongful death of Martha Amador De

      Ruiz;

    B. Funeral and burial expenses;

   C. For costs and disbursements in this action;

   D. For attorney's fees;

   E. And for whatever relief the court may deem just and equitable.

                             SECOND CAUSE OF ACTION
                                SURVIVAL ACTION

      COMES NOW, Plaintiff Rigoberto Ruiz, by his attorneys, Douglas J. Phebus and

Victor M. Arellano of Arellano & Phebus, S.C, and complains of the defendant pursuant to

the Wisconsin Survival Act, and avers:

      1-14. Plaintiff hereby realleges and incorporates by reference paragraphs 1- 14

              of the complaint.

      A. As a direct, natural and proximate result of said negligence and violation of the

      Wisconsin Safe Place Act by Defendant, Martha Amador De Ruiz, suffered personal

      injuries, causing great pain and suffering of both in mind and body prior to her death.

      WHEREFORE, Plaintiff, demands judgment against Defendant as follows:

      A. For fair and reasonable compensation for the injuries and damages suffered

      by Martha Amador De Ruiz prior to her death;

      B. For costs and disbursements in this action;

      C. For attorney's fees;

      D. And for whatever relief the court may deem just and equitable.


                                             4


         Case 2:21-cv-00387-SCD Filed 04/21/21 Page 4 of 5 Document 8
Dated this 21st day of April, 2021.

                                          ARELLANO & PHEBUS, S.C.
                                          Attorneys for Plaintiff

                                          s/ Douglas J. Phebus
                                          Attorney Victor M. Arellano
                                          State Bar No. 1011684
                                          varellano@aplawoffice.com
                                          Attorney Douglas J. Phebus
                                          State Bar No. 1029524
                                          dphebus@aplawoffice.com
                                          1468 North High Point Road
                                          Suite 102
                                          Middleton, WI 53562
                                          (608) 827-7680
                                          (608) 827-7681      (facsimile)




                                      5


         Case 2:21-cv-00387-SCD Filed 04/21/21 Page 5 of 5 Document 8
